Citation Nr: 0410493	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  01-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a sacroiliac disorder.

6.  Entitlement to an increased rating for a dysthymic disorder, 
major depression and anxiety disorder, currently rated as 50 
percent disabling.

7.  Entitlement to an initial rating higher than 10 percent for 
headaches.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1960 to September 1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
New Orleans, Louisiana, Regional Office (RO).  In a decision of 
February 2000, the RO increased the rating for the veteran's 
dysthymic disorder from 10 percent to 30 percent.  In a decision 
of December 2000, the RO denied the service connection issues 
listed above.  In a decision of August 2001, the RO granted 
service connection for headaches, and assigned a 10 percent 
initial rating.  

A hearing was held before the undersigned Veterans Law Judge in 
March 2002.  The case was subsequently administratively returned 
to the RO prior to any action by the Board, apparently to allow 
adjudication of an issue which was not on appeal.  Subsequently, 
in a decision of December 2003, the RO increased the rating for 
the dysthymic disorder from 30 percent to 50 percent.  The issue 
is still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in such cases 
to be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

REMAND

The RO issued a statement of the case in December 2001.  
Subsequently, however, numerous additional items of evidence were 
added to the claims file.  In this regard, the Board notes that 
the veteran presented additional items of evidence at the hearing 
held in March 2002.  Some of the records pertain to his bilateral 
shoulder disorder, while others pertain to low back problems.  
Also, many post service treatment records were received by the RO 
and added to the claims file subsequent to the issuance of the 
SOC.  Some of the post service records date from 1985 and are from 
a military medical facility.  Those records include references to 
treatment for carpal tunnel syndrome, knee pain, back pain, and 
shoulder pain.  Other post service records are from the Louisiana 
State University Healthcare Network and contain references to 
complaints of headaches.  Finally, the veteran was afforded a 
mental examination by the VA in October 2003.  

The Board notes that, although the additional evidence pertains to 
the issues on appeal, no supplemental statement of the case was 
issued after the foregoing evidence was added to the claims file.  
The agency of original jurisdiction must furnish the appellant a 
supplemental statement of the case if the agency of original 
jurisdiction receives additional pertinent evidence after a 
statement of the case.  See 38 C.F.R. § 19.31.  The additional 
evidence may not be reviewed in the first instance by the Board.  
See Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," and held 
invalid a regulation which allowed the Board to consider 
additional evidence without having to remand the case to the AOJ 
for initial consideration and without having to obtain the 
appellant's waiver.  The Board notes that the veteran has not 
submitted a written waiver of his right to have the additional 
evidence reviewed by the RO.  Therefore, a remand is required.  

The Board also notes that there is an indication that additional 
relevant evidence exists which has not yet been obtained.  In this 
regard, the Board notes that during the hearing held in March 
2002, the veteran testified that he was receiving treatment for 
his service-connected psychiatric disorder at a VA medical 
facility.  The records from such treatment must be obtained for 
consideration in connection with his appeal.  

Finally, the Board notes that the veteran's service medical 
records contain complaints which may be relevant to some of the 
issues on appeal.  For example, a service medical record dated in 
April 1964 shows a complaint of back pain.  A service report of 
injury dated in October 1968 reflects that the veteran had a 
sprained back muscle after transferring property from a warehouse 
trailer to a truck.  A record dated in February 1969 shows another 
complaint of back pain present for two days following lifting of 
heavy material.  A record dated in March 1969 shows that the 
veteran sustained a compression injury to the right knee.  The 
impression was soft tissue injury and probable bone contusion.  A 
record dated in August 1971 shows a complaint of pain in the lower 
back.  A radiology record dated in March 1972 reflects that the 
veteran had a history of injuring his knee.  An X-ray of the right 
knee was interpreted as showing no fracture.  A radiology record 
of November 1974 shows a report of knee pain and swelling.  The X-
ray was interpreted as showing no significant abnormalities.  A 
record dated in September 1978 shows a complaint of a sore 
shoulder after a football injury.  A service radiology record 
dated in October 1978 shows that the veteran reported having right 
shoulder pain following a football injury four weeks earlier.  He 
had tenderness over the right acromioclavicular (AC) joint.  The 
X-ray was interpreted as showing no significant abnormalities.  A 
record dated in January 1982 shows a complaint of back pain.  A 
radiology record dated in February 1983 shows that the veteran 
complained of pain in both shoulders and the back.  X-rays showed 
no significant abnormalities.  

The Board concludes that an opinion should be obtained regarding 
whether any current disabilities of the low back, shoulders or 
knees are related to the complaints noted in service.  The Board 
concludes that such an opinion would be useful in evaluating the 
claim.  This development must also be obtained through a remand.  


Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of the veteran's VA psychiatric 
treatment records and add them to the claims file.  

2.  The RO should make arrangements with the appropriate VA 
medical facility for the appellant to be afforded an orthopedic 
examination to show the nature and etiology of the claimed 
orthopedic disorders.  All tests and studies deemed appropriate 
should be performed and all clinical findings should be reported 
in detail.  A complete history of the claimed disorder should be 
obtained from the appellant.  The examiner is requested to review 
the evidence contained in the claims file, particularly the 
service medical records (summarized above), and offer an opinion 
as to whether these complaints in service represented the onset of 
any of the currently claimed disorders.  A complete rationale 
should be provided for all opinions offered.  The claims file 
should be provided to the examiner prior to the examination and it 
is requested that the examiner indicate in the examination report 
that the appellant's medical records were reviewed.

3.  The RO should review the additional evidence that has been 
added to the claims file and determine whether the benefits sought 
on appeal may now be granted.  If the benefits sought on appeal 
remain denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





